                       Case 19-24331-PDR          Doc 10      Filed 11/08/19     Page 1 of 1




         ORDERED in the Southern District of Florida on November 8, 2019.




                                                               John K. Olson, Judge
                                                               United States Bankruptcy Court
 _____________________________________________________________________________


                                                            UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF FLORIDA

IN RE:                                                      CASE NO. 19-24331-BKC-JKO
                                                            CHAPTER 13
RALPH LEVI SANDERS, JR.
__________________________/

              ORDER GRANTING DEBTOR’S EX-PARTE MOTION TO EXTEND TIME TO
             PROVIDE REQUIRED INFORMATION PURSUANT TO 11 USC SECTION 521(a)

         THIS CAUSE having come before the Court upon the Debtor’s Ex Parte Motion to Extend Time to
Provide Required Information Pursuant to 11 U.S.C. Section 521(a) (DE 9) and the court having reviewed the
Motion and the files in this cause, and being otherwise fully advised in the premises, it is, therefore,
         ORDERED AND ADJUDGED that the Motion is hereby GRANTED. Debtor is granted a fourteen (14)
day extension of time within which to file her Chapter 13 Schedules, Notice of Payment Advices, Statement of
Financial Affairs, Chapter 13 Plan, and Statement of Current Monthly and shall file same on or before
November 22, 2019.
                                                        ###

Submitted by:
Law Offices of Michael H. Johnson, P.A.
3601 W. Commercial Blvd. Suite 31
Ft. Lauderdale, FL 33309
(954) 535-1131
(954) 641-7750 fax

Michael H. Johnson is directed to serve copies of this order on all interested parties and file a certificate of
service.
